Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6 are allowed in view of amendment filed on 01/24/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jongwon Kim on 02/04/2022.

The application has been amended as follows:   Claim 2 is cancelled. Claim 1 is amended as follows:
Claim 1 (Currently Amended) An austenitic stainless steel containing niobium, comprising:
16 to 26 wt. % of chromium (Cr), 8 to 22 wt. % of nickel (Ni), 0.02 to 0.1 wt. % of carbon (C), 0.2 to 1 wt. % of niobium (Nb), 0.015 to 0.025 wt. % of titanium (Ti), 0.004 to 0.01 wt. % of nitrogen (N), and 0.5 to 2 wt. % of manganese (Mn), wherein the austenitic stainless steel containing niobium has an austenitic matrix structure, a niobium carbide (NbC) and a titanium nitride (TiN) are precipitated in the austenitic matrix structure, , and an average size of the niobium carbide is 11 nm or less.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Ha (NPL document “Creep behavior and microstructure evolution at 750 C in a new precipitation-strengthened heat resistance austenitic stainless steel”).
	Ha discloses austenitic stainless steel 15Cr-15Ni having fine dispersion of densely distributed intergranular nano-sized (Nb,Cr) nitride precipitates.  A large number of very fine precipitates with a size of 7-30 nm were found to develop in the austenitic matrix from the tiny Nb-based MX type precipitates.  However, cited NPL has Cr 15% and N 0.26% (Table 1) are both outside of claimed Cr and N ranges.   Hence, one skill in the art would not be looking at the teaching of Ha to arrive at claimed austenitic stainless steel invention.
	No prior art can be found to disclose instant claimed austenitic stainless steel having elemental compositions ranges and uniformly distributed precipitates NbC and TiN and average size of NbC is 11 nm or less.   
	Hence, instant claim 1, 3-6 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733